/0
)RUP 3UR +DF 9LFH
                               ,1 7+( 81,7(' 67$7(6 ',675,&7%$1.5837&< &28576
                                           )25 7+( ',675,&7 2) ,'$+2
     CENTER FOR BIOLOGICAL DIVERSITY                             &DVH 1R
     et al.
Y                                                               $33/,&$7,21 )25 $'0,66,21
                                                                 352 +$& 9,&(
     U.S. FOREST SERVICE et al.

                                                                 )HH 2

          3XUVXDQW WR /RFDO 5XOH  H RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI ,GDKR
Collette Adkins                                          KHUHE\ DSSOLHV IRU DGPLVVLRQ SUR KDF YLFH WR DSSHDU DQG SDUWLFLSDWH
LQ WKLV FDVH RQ EHKDOI RI Plaintiffs                                                                                      

          7KH DSSOLFDQW KHUHE\ DWWHVWV DV IROORZV

           $SSOLFDQW UHVLGHV LQ Minnesota                                                     DQG SUDFWLFHV DW WKH IROORZLQJ
DGGUHVV DQG SKRQH QXPEHU Center for Biological Diversity P.O. Box 595 Circle Pines, MN 55014-0595 (651) 955-3821


           $SSOLFDQW KDV EHHQ DGPLWWHG WR SUDFWLFH EHIRUH WKH IROORZLQJ FRXUWV RQ WKH IROORZLQJ GDWHV
&RXUWV                                                                   'DWHV
United States Supreme Court                                               March 5, 2018
United States Court of Appeals for the Ninth Circuit                       August 11, 2011
United States Court of Appeals for the Eight Circuit                       February 6, 2008
United States Court of Appeals for the Fifth Circuit                       September 17, 2014
United States Court of Appeals for the D.C. Circuit                         October 30, 2015
United States District Court for the District of Minnesota                  June 26, 2006
           $SSOLFDQW LV LQ JRRG VWDQGLQJ DQG HOLJLEOH WR SUDFWLFH LQ VDLG FRXUWV

           $SSOLFDQW LV QRW FXUUHQWO\ VXVSHQGHG RU GLVEDUUHG LQ DQ\ RWKHU FRXUWV

           Andrea Santarsiere                                   D PHPEHU LQ JRRG VWDQGLQJ RI WKH EDU RI WKLV FRXUW RI WKH ILUP RI
 Center for Biological Diversity                                  SUDFWLFHV DW WKH IROORZLQJ RIILFH DGGUHVV DQG SKRQH QXPEHU
 P.O. Box 469        Victor, ID 83455 (303) 854-7748


DQG LV KHUHE\ GHVLJQDWHG DV FRFRXQVHO ZLWK DXWKRULW\ WR DFW DV DWWRUQH\ RI UHFRUG IRU DOO SXUSRVHV 6DLG GHVLJQHH KHUHE\ FRQVHQWV
WR WKLV GHVLJQDWLRQ E\ VLJQLQJ WKLV DSSOLFDWLRQ
'DWHG WKLV 10th       GD\ RI March              2020 

 /s/Collette Adkins                                               /s/Andrea Santarsiere
$SSOLFDQW                                                        'HVLJQHH
6LJQHG XQGHU SHQDOW\ RI SHUMXU\
